DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 10, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helot et al. (hereinafter Helot) (US20040047115).

Regarding claim 1,  Helot discloses an electronic signboard, comprising a display device (10) and a wall hanging device (14) (Paragraph 0040 – This opening 131 allows the upright support 14 to be dispensed with, if wall-mounting is desired) , wherein the display device is provided with a first fitting portion (33), the wall hanging device is provided with a second fitting portion (32) detachably connected to the first fitting portion, and the wall hanging device is further provided a fixing surface (133)(134) via which the wall hanging device is fixed to a mounting base (wall).

Regarding claim 2,  Helot discloses the electronic signboard according to claim 1, wherein the display device comprises: a display screen (11), a rear shell (12) and a protruding structure (Figure 4: protrusions defining 33) disposed on the rear shell, wherein the rear shell is disposed on a side (Figure 1) facing away from a display side (Figure 1) of the display screen, and the protruding structure is disposed on a side (Figure 1) of the rear shell facing away from the display screen, and the wall hanging device comprises: at least one mounting plate (130), the mounting plate and the protruding structure are configured to be located on the same side of the rear shell when the first fitting portion and the second fitting portion are coupled together, and the first fitting portion is disposed on the protruding structure, while the second fitting portion is disposed on the mounting plate. (Figure 2)


    PNG
    media_image1.png
    449
    633
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    395
    715
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    691
    408
    media_image3.png
    Greyscale


Regarding claim 3,  Helot discloses the electronic signboard according to claim 2, wherein the first fitting portion is one of a guide groove and a guide strip, while the second fitting portion is the other of a guide groove and a guide strip, and the guide groove and the guide strip both extend in a height direction the electronic signboard.

Regarding claim 5,  Helot discloses the electronic signboard according to claim 3, wherein the guide strip is provided with an abutting portion at a top end thereof for abutting against a top end of the mounting plate when the guide strip extends into the guide groove. (Figure 4)

Regarding claim 6,  Helot discloses the electronic signboard according to claim 2, wherein a groove is disposed on a surface of the rear shell facing away from the display side of the display screen, and a mounting hole with a snap-fit assembly therein is disposed on the mounting plate, wherein the snap-fit assembly has an end protruding beyond an opening of the mounting hole and extending into the groove on the rear shell. (Paragraph 0035 – the cover 30 being snap-fittable to the mounting plate 23 by releasable engagement of protrusions (not shown) in receiving apertures 31, for example. The cover--conveniently formed from an opaque plastics material--has a rim 32 extending almost completely around the periphery thereof, the rim 32 being locatable, in use, within a groove 33 provided in the rear cover 12)

Regarding claim 10, Helot discloses the electronic signboard according to claim 1, wherein the fixing surface is fixed to the mounting base by any one of an adhesive layer, a screw, (136) and a magnetic member.

Regarding claim 11,  Helot discloses the electronic signboard according to claim 2, wherein the display device further comprises: a front frame (13) connected to the rear shell (12), and the display screen (13) is fixed between the front frame and the rear shell.

Regarding claim 15,  Helot discloses a wall hanging device, comprising: at least one mounting plate (30) provided with a fitting portion (32); wherein the fitting portion on the mounting plate is a guide groove configured to be detachably connected to a guide strip (33) on an external display device (10); or, the fitting portion on the mounting plate is a guide strip configured to be detachably connected to a guide groove on an external display device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helot et al. (hereinafter Helot) (US20040047115) in view of Matsui et al. (hereinafter Matsui) (US20100219303).
Regarding claim 16,  Helot discloses the wall hanging device according to claim 15, wherein the fitting portion on the mounting plate is a guide groove provided with an opening (Figure 1) at a head end thereof, via which the guide strip on the display device extends into or out of the guide groove.
Helot does not expressly disclose wherein the guide groove is provided with a blocking wall at a tail end thereof for limiting and supporting the guide strip extending into the guide groove.
Matsui discloses a guide groove (52) provided with a blocking wall at a tail end thereof for limiting and supporting the guide strip (56) extending into the guide groove. (Paragraph 0057 – in its entirety)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the blocking wall of Matsui into the guiding groove of Helot.
One having ordinary skill in the art would have been motivated to do to control the rotation of the device thereby protecting the rotating elements of the device.

Allowable Subject Matter
Claims 4, 7, 8, 12, 17, 19  and their respective dependent claims, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9042092; Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



27 August 2022